 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8       DANIEL JAY PEREZ,

 9                               Plaintiff,                  CASE NO. C18-1800-JLR-BAT

10           v.                                              ORDER GRANTING MOTION TO
                                                             AMEND AND DIRECTING FILING
11       CALVIN COGBURN, et al.,                             AND SERVICE OF SECOND
                                                             AMENDED COMPLAINT
12                               Defendant.

13          Plaintiff filed his 42 U.S.C. §1983 civil rights action in December 2018. After service of
14   the original complaint but prior to defendants’ answers, plaintiff filed an amended complaint and
15   defendants have now filed answers. Dkts. 25, 40. Plaintiff now moves for leave to file a second
16   amended complaint and attaches a document entitled “second proposed supplemental amended
17   complaint.” Dkt. 75. The “second proposed supplemental amended complaint” includes a new
18   defendant, Charlotte Joplin, and no longer names Lisa Anderson as a defendant. Id.
19          Defendants, in response to plaintiff’s motion, indicate they do not object to plaintiff filing
20   a second amended complaint or a supplement to his first amended complaint, but request
21   clarification as to whether plaintiff is intending to file a second amended complaint, which would
22   act as a complete substitute for any prior complaints, or whether he is attempting to file a
23   supplement to his first amended complaint. Dkt. 79. Plaintiff, in reply, clarifies that his intent is

     ORDER GRANTING MOTION TO AMEND
     AND DIRECTING FILING AND SERVICE
     OF second AMENDED COMPLAINT - 1
 1   to file a second amended complaint, not to supplement, but also indicates he inadvertently left

 2   out defendant Anderson in his proposed second amended complaint, and submits a corrected

 3   proposed second amended complaint which includes defendant Anderson. Dkt. 80. The corrected

 4   proposed second amended complaint filed with plaintiff’s reply appears otherwise identical to

 5   the proposed second amended complaint filed with plaintiff’s motion. Compare Dkts. 75, 80.

 6          Pursuant to Fed. R. Civ. P. 15(a), at this point in the litigation, plaintiff “may amend [his]

 7   pleading only by leave of the court or by written consent of the adverse party; and leave shall be

 8   freely given when justice so requires.” In determining whether to allow an amendment to a

 9   complaint Courts consider the following factors: “the presence or absence of undue delay, bad

10   faith, dilatory motive, undue prejudice to the opposing party, and futility of the proposed

11   amendment.” Moore v. Kayport Package Express, Inc., 885 F.2d 531, 538 (9th Cir. 1989).

12          Here, defendants do not object to plaintiff’s filing of the proposed second amended

13   complaint included with plaintiff’s motion to amend. Dkt. 79. The Court notes that plaintiff has

14   submitted a corrected second amended complaint in his reply which includes defendant

15   Anderson, who he indicates he inadvertently omitted, but makes no other changes. Dkt. 80.

16   Because defendant Anderson was previously named and has appeared in this action, and the

17   defendants do not otherwise object to the proposed second amended complaint, it does not

18   appear to the Court that defendants will be prejudiced by the plaintiff’s correction to the second

19   amended complaint.

20          Accordingly, plaintiff’s motion to file a second amended complaint (Dkt. 75, 80) is

21   GRANTED and it is further ORDERED:

22          (1)     The Clerk is directed to docket plaintiff’s corrected proposed second amended

23   complaint included with his reply (Dkt. 80, at 9-69) as the second amended complaint and

     ORDER GRANTING MOTION TO AMEND
     AND DIRECTING FILING AND SERVICE
     OF second AMENDED COMPLAINT - 2
 1   add defendant Charlotte Joplin as a defendant to the docket.

 2          (2)     Service by Clerk

 3          The Clerk is directed to send the following to pre-existing defendants who have

 4   already appeared in this action, Calvin Cogburn (Psychiatric ARNP, Special Offender Unit,

 5   Monroe Correctional Complex), Steven Jewitt (DOC Psychiatrist, Special Offender Unit,

 6   Monroe Correctional Complex), Daniel Schneeweiss (DOC Psychiatrist, Special Offender Unit,

 7   Monroe Correctional Complex), Jack Warner (Superintendent, Special Offender Unit, Monroe

 8   Correctional Complex), Lisa Anderson (Correctional Unit Supervisor, Monroe Correctional

 9   Complex), Kathy Grey (E-Unit Supervisor, Special Offender Unit, Monroe Correctional

10   Complex), Tanya Brown (DOC Psychologist, Special Offender Unit, Monroe Correctional

11   Complex), William J. Collins (DOC Psychologist/Psychiatrist, Special Offender Unit, Monroe

12   Correctional Complex), Eric S. Rosmith (DOC Psychologist/Psychiatrist, Special Offender Unit,

13   Monroe Correctional Complex), Robert Carsrud (DOC Psychologist/Psychiatrist, Special

14   Offender Unit, Monroe Correctional Complex), Lamin Sanneh (DOC Psychologist/Psychiatrist,

15   Special Offender Unit, Monroe Correctional Complex), C. Sais (DOC Psychologist Associate,

16   Special Offender Unit, Monroe Correctional Complex), Bruce Gage (DOC Psychiatrist

17   Overseeing, Special Offender Unit, Monroe Correctional Complex) by e-mail: a copy of

18   plaintiff’s second amended complaint, this Order, and notice of lawsuit.

19          The Clerk is directed to send to the newly named defendant Charlotte Joplin,

20   (“Administrator”, Special Offender Unit, Monroe Correctional Complex) by email: a copy of

21   plaintiff’s second amended complaint and this Order, notice of lawsuit and request for waiver of

22   service of summons, and a waiver of service of summons.

23          (3)     Response Required

     ORDER GRANTING MOTION TO AMEND
     AND DIRECTING FILING AND SERVICE
     OF second AMENDED COMPLAINT - 3
 1          Defendant Charlotte Joplin shall have 30 days within which to return the enclosed

 2   waiver of service of summons. If defendant timely returns the signed waiver she shall have 60

 3   days after the date designated on the notice of lawsuit to file and serve an answer to the

 4   complaint or a motion permitted under Rule 12 of the Federal Rules of Civil Procedure.

 5          If defendant fails to timely return the signed waiver she will be personally served with a

 6   summons and complaint and may be required to pay the full costs of such service, pursuant to

 7   Rule 4(d)(2) of the Federal Rules of Civil Procedure. A defendant who has been personally

 8   served shall file an answer or motion permitted under Rule 12 within 30 days after service.

 9          To the extent the second amended complaint contains new allegations against the

10   pre-existing defendants who have already appeared in this action, those defendants shall file

11   and serve amended answers to the second amended complaint, or a motion permitted under Rule

12   12 of the Federal Rules of Civil Procedure, within 60 days after the date designated on the notice

13   of lawsuit.

14          (4)     Filing and Service by Parties Generally

15          All attorneys admitted to practice before this Court are required to file documents

16   electronically via the Court’s CM/ECF system. Counsel are directed to the Court’s website,

17   www.wawd.uscourts.gov, for a detailed description of the requirements for filing via CM/ECF.

18   Plaintiff shall file all documents electronically. All filings must indicate in the upper right hand

19   corner the name of the magistrate judge to whom the document is directed.

20          Any document filed with the Court must be accompanied by proof that it has been served

21   upon all parties that have entered a notice of appearance in the underlying matter. Plaintiffs shall

22   indicate the date the document is submitted for e-filing as the date of service.

23          (5)     Motions, Generally

     ORDER GRANTING MOTION TO AMEND
     AND DIRECTING FILING AND SERVICE
     OF second AMENDED COMPLAINT - 4
 1           Any request for court action shall be set forth in a motion, properly filed and served.

 2   Pursuant to LCR 7(b), any argument being offered in support of a motion shall be submitted as a

 3   part of the motion itself and not in a separate document. The motion shall include in its caption

 4   (immediately below the title of the motion) a designation of the date the motion is to be noted for

 5   consideration upon the Court’s motion calendar.

 6           Stipulated and agreed motions, motions to file over-length motions or briefs, motions for

 7   reconsideration, joint submissions pursuant to the option procedure established in LCR 37(a)(2),

 8   motions for default, requests for the clerk to enter default judgment, and motions for the court to

 9   enter default judgment where the opposing party has not appeared shall be noted for

10   consideration on the day they are filed. See LCR 7(d)(1). All other non-dispositive motions

11   shall be noted for consideration no earlier than the third Friday following filing and service of the

12   motion. See LCR 7(d)(3). All dispositive motions shall be noted for consideration no earlier

13   than the fourth Friday following filing and service of the motion. Id.

14           For electronic filers, all briefs and affidavits in opposition to either a dispositive or non-

15   dispositive motion shall be filed and served not later than 11:59 p.m. on the Monday

16   immediately preceding the date designated for consideration of the motion.

17           The party making the motion may electronically file and serve not later than 11:59 p.m.

18   on the date designated for consideration of the motion, a reply to the opposing party’s briefs and

19   affidavits.

20           (5)     Motions to Dismiss and Motions for Summary Judgment

21           Parties filing motions to dismiss pursuant to Rule 12 of the Federal Rules of Civil

22   Procedure and motions for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

23   Procedure should acquaint themselves with those rules. As noted above, these motions shall be

     ORDER GRANTING MOTION TO AMEND
     AND DIRECTING FILING AND SERVICE
     OF second AMENDED COMPLAINT - 5
 1   noted for consideration no earlier than the fourth Friday following filing and service of the

 2   motion.

 3          Defendants filing motions to dismiss based on a failure to exhaust or motions for

 4   summary judge are advised that they MUST serve a Rand notice concurrently with motions to

 5   dismiss based on a failure to exhaust and motions for summary judgment so that pro se prisoner

 6   plaintiffs will have fair, timely and adequate notice of what is required of them in order to

 7   oppose those motions. Woods v. Carey, 684 F.3d 934, 941 (9th Cir. 2012). The Ninth Circuit

 8   has set forth model language for such notices:

 9                A motion for summary judgment under Rule 56 of the Federal Rules of
                  Civil Procedure will, if granted, end your case.
10
                  Rule 56 tells you what you must do in order to oppose a motion for summary
11                judgment. Generally, summary judgment must be granted when there is no
                  genuine issue of material fact – that is, if there is no real dispute about any
12                fact that would affect the result of your case, the party who asked for
                  summary judgment is entitled to judgment as a matter of law, which will
13                end your case. When a party you are suing makes a motion for summary
                  judgment that is properly supported by declarations (or other sworn
14                testimony), you cannot simply rely on what your complaint says. Instead,
                  you must set out specific facts in declarations, depositions, answers to
15                interrogatories, or authenticated documents, as provided in Rule 56(e),
                  that contradict the facts shown in the defendant’s declarations and
16                documents and show that there is a genuine issue of material fact for
                  trial. If you do not submit your own evidence in opposition, summary
17                judgment, if appropriate, may be entered against you. If summary
                  judgment is granted, your case will be dismissed and there will be no
18                trial.

19   Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (emphasis added).

20          Defendants who fail to file and serve the required Rand notice on plaintiff may have their

21   motion stricken from the Court’s calendar with leave to re-file.

22          (6)      Direct Communications with District Judge or Magistrate Judge

23

     ORDER GRANTING MOTION TO AMEND
     AND DIRECTING FILING AND SERVICE
     OF second AMENDED COMPLAINT - 6
 1          No direct communication is to take place with the District Judge or Magistrate Judge with

 2   regard to this case. All relevant information and papers are to be directed to the Clerk.

 3          (7)     The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

 4   James L. Robart.

 5          DATED this 8th day of November, 2019.

 6

 7                                                             A
                                                          BRIAN A. TSUCHIDA
 8                                                        United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING MOTION TO AMEND
     AND DIRECTING FILING AND SERVICE
     OF second AMENDED COMPLAINT - 7
